Citation Nr: 0526591	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  98-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability, to 
include as secondary to the veteran's service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1943 to 
November 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The veteran's claim on appeal was remanded by the Board to 
the RO in August 2000 and in May 2004.  The case was most 
recently returned to the Board in September 2005.  

FINDING OF FACT

The veteran's service-connected right knee disability has 
worsened his arthritis of the low back and lumbar disc 
disease.  

CONCLUSION OF LAW

Service connection is warranted for the degree of aggravation 
of arthritis of the low back and lumbar disc disease 
attributable to a service connected right knee disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2004); Allen v. Brown, 7 Vet.App. 439 (1995).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Arthritis may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of a veteran's separation 
from active service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

III. Factual Background

The veteran's service medical records show that he fractured 
the medial meniscus of his right knee in February 1945.  The 
service medical records do not show any complaints or 
findings related to the low back.  

In a March 1946 rating decision, the RO granted service 
connection for a right knee disability.  

Private treatment records dated in the 1980s and 1990s show 
that the veteran was seen in August 1987 for lumbar 
strain/sprain with sciatic neuralgia, and a ruptured lumbar 
disc at L4-5 and that he had acute lumbosacral strain in 
February 1992.  

The veteran was afforded three VA examinations by the same 
physician in December 1997, December 2003, and February 2005.  
On each occasion, the examining VA physician considered the 
issue of the relationship, if any, between the veteran's non-
service connected back disorders and the veteran's service 
connected right knee disability.  

In December 1997, the VA examiner commented that it was 
possible that an abnormal gait due to the veteran's right 
knee disability could have aggravated some of the veteran's 
back symptoms, but he thought the problem was primarily the 
workplace back injuries which the veteran had sustained in 
1985 and 1992 which had required surgery for a herniated 
disc.  

In December 2003, the VA examiner found that it was more 
likely than not that the veteran's back disability was a 
separate problem not causally related to the veteran's right 
knee disability but he went on to say that the right knee 
disability with a resulting abnormal gait could have 
aggravated the underlying back condition to about an extent 
of 25 percent.  

In February 2005, the VA examiner stated his opinion that the 
veteran's back disorder had been aggravated by the veteran's 
abnormal gait secondary to the veteran's right knee 
disability but that he could not determine the extent of the 
aggravation compared to a baseline.  

In support of his secondary service connection claim, the 
veteran submitted a statement by a private osteopathic 
physician dated in December 2004.  The private osteopathic 
physician stated that: the veteran had degenerative disc 
disease of the lumbar spine; it was interesting and important 
to note that the veteran had a service-connected right knee 
injury which had required surgery to remove torn cartilage; 
subsequent to right knee surgery, the veteran had had chronic 
knee problems which had impaired his ambulation to the point 
that he walked with a limp; in terms of the whole person, 
there was no question that structural problems in one area of 
the body would be a source of damage, injury, and irritation 
to another area and, considering this, his opinion was that 
the veteran's back problems were a direct result of his 
chronic right knee problem.  

IV. Analysis

The Board notes that in the veteran's case there is no basis 
on which to allow service connection on a direct or 
presumptive basis for any disorder of the back, and the 
veteran does not contend that he has a current back 
disability which was incurred in or aggravated by active 
service or that arthritis of the back was manifested during 
the year following his separation from service.  

With regard to the veteran's claim for service connection for 
back disorders on the basis of causation (rather than 
aggravation), there are conflicting medical opinions in this 
case.  The private osteopathic physician stated his view that 
the veteran's right knee disability caused pathology of the 
back.  However, he did not state that he had reviewed the 
veteran's service medical records and, significantly, he did 
not provide any rationale for his opinion.  In this regard, 
the Board notes that the first recorded diagnoses of a back 
disability in the veteran's case were in the 1980s, 
approximately 40 years after the veteran's separation from 
service, after he sustained workplace back injuries requiring 
surgery, and that the private osteopathic physician did not 
explain the manner in which the veteran's right knee disorder 
could have caused pathology of the back at that time.  On the 
other hand, the VA examining physician did review the 
pertinent medical records in the claims file and offer a 
rationale for his opinion that the veteran's right knee 
disability did not cause but worsened the veteran's back 
disability to some degree.  For these reasons, the Board 
finds that the VA examiner's opinion on the question of 
causation is more convincing and entitled to greater 
probative weight than the opinion on that question by the 
private osteopathic physician.

The Board, therefore, concludes that the preponderance of the 
credible and competent evidence of record is against the 
claim for secondary service connection on the basis of 
causation.  The medical evidence, and in particular the 2005 
opinion by the VA examining physician who first evaluated the 
veteran's right knee and back in 1997, does show that the 
veteran's right knee disability has aggravated his back 
disorders, and so the veteran is entitled to service 
connection for such degree of aggravation.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen, supra.

As the preponderance of the evidence is against the veteran's 
claim for secondary service connection by causation, the 
benefit of the doubt doctrine does not apply on that issue.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection is granted for the degree of aggravation 
of arthritis of the low back and lumbar disc disease 
attributable to a service connected right knee disability.



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


